WOODLEY, Presiding Judge.
The offense is driving a motor vehicle upon a public highway while under the influence of drugs; the punishment, a fine of $225.
No statement of facts accompanies the record.
Appellant has filed a brief in which he attacks the validity of the complaint and information upon the ground that in a single count he is charged with operating the motor vehicle upon a public highway while intoxicated, and while under the influence of drugs, which are separate and distinct offenses.
No motion to quash or exception to the information was filed in the trial court. Only the offense of which appellant was found guilty was submitted to the jury. No motion for new trial or in arrest of judgment was filed. The information is attacked as duplicitous for the first time in this Court.
An information charging more than one offense in the same court is subject to motion to quash for duplicity. Bush v. State, 91 Texas Cr. Rep. 296, 238 S.W. 664. Such an information is not void, and the objection that it was duplicitous raised for the first time after verdict comes too late. Roberts v. State, 125 Texas Cr. Rep. 101, 67 S.W. 2d 283.
The judgment is affirmed.